Citation Nr: 0610491	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-10 149	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of a back injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to July 
1972, from May 1976 to September 1976, and from March 1977 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for a back 
disability.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge, seated at the St. Louis RO.  
A transcript of the hearing testimony has been associated 
with the claims folder.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a February 1979 decision, the RO denied the veteran's 
claim for service connection for residuals of a back injury.  

2.  The evidence submitted since the February 1979 denial of 
the veteran's claim for service connection for residuals of a 
back injury is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim.  

3.  Competent evidence has not been presented indicating the 
veteran's current back disability was incurred during 
military service.  


CONCLUSIONS OF LAW

1.  The February 1979 rating decision denying service 
connection for residuals of a back injury is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  

2.  Evidence submitted since the February 1979 rating 
decision is new and material with respect to the claim for 
service connection for a back disability, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2005).  

3.  A back disability was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via December 2001, April 2002, and 
November 2004 letters, the February 2002 rating decision, and 
the February 2003 statement of the case.  In addition, the RO 
letters, and the statement of the case provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
and the statement of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.  

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a December 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial February 
2002 unfavorable AOJ decision that is the basis of this 
appeal.

In this respect, the December 2001 RO letter, and subsequent 
letters, properly notified the appellant of the evidence 
required to substantiate his claim for service connection.  
In addition, the reasons and bases of the February 2002 
rating decision, as well as the statement of the case, 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disability.  Furthermore, although it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  
3.159(b)(1).  The AOJ's December 2001 letter and subsequent 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  



II. New and material

The veteran seeks to reopen a claim for service connection 
for a back disability, claimed as resulting from a motor 
vehicle accident during military service.  This claim was 
previously denied by the RO in February 1979, and in the 
absence of a timely appeal, that decision is final.  
38 U.S.C.A. § 7105 (West 2002).  

In the RO's initial February 2002 rating decision, the RO 
considered and denied the veteran's claim on the merits.  In 
any such case, the Board is not bound by the RO's analysis of 
a claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. 
§§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (citing Barnett v. Brown, 8 Vet. App. 1, 4, 
aff'd 83 F.3d 1380 (Fed. Cir. 1996)).  Thus, the veteran's 
claim for service connection for a back disability must first 
be subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) 
and 38 C.F.R. § 3.156 (2005); only if these legal 
requirements are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including recent treatment records from private 
physicians, in support of his application to reopen.  For the 
reasons to be discussed below, this evidence is both new and 
material, and his service connection claim may be reopened 
for consideration on the merits.  

In support of his application to reopen his claim, the 
veteran has submitted private treatment records received from 
the Social Security Administration as part of his Social 
Security Disability claim.  According to these records, the 
veteran currently has degenerative disc disease of his spine.  
He has also alleged that he injured his low back in a motor 
vehicle accident during military service.  A January 1977 
accident report, previously received by the RO in 1979, was 
also submitted by the veteran.  The Board notes first that 
these medical records are new, in that they were not of 
record at the time of the most recent 1979 denial.  
Additionally, they are not cumulative and redundant of 
evidence already of record, as they suggest the veteran has a 
current spinal disorder.  No such evidence was of record at 
the time of the 1979 denial, as the RO was unable to obtain 
current treatment records at that time.  Next, because the 
veteran's private treatment records confirm a current spinal 
disorder, they are material, as they relate to an 
unestablished fact necessary to substantiate the claim.  
Additionally, this evidence, when considered with the January 
1977 motor vehicle accident report previously submitted, 
raises a reasonable possibility of substantiating the claim 
at issue.  

Based on the above, the Board finds the Social Security 
Administration records, reflecting private medical treatment, 
to be both new and material evidence.  The veteran having 
submitted new and material evidence, his service connection 
claim for a back disorder must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

III. Service connection - Back disability

The veteran having submitted new and material evidence, his 
claim for service connection for a back disability is 
reopened, and it may now be considered on the merits.  
Because the claim for service connection for a back 
disability has already been considered on the merits by the 
RO, there is no prejudice to the appellant resulting from the 
Board's consideration of this issue on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

The veteran seeks service connection for a back injury 
allegedly sustained as a result of a motor vehicle accident 
during military service in January 1977.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
granted for certain chronic diseases, including arthritis, 
when such diseases are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran contends that in January 1977 he was on active 
duty serving as a recruiter's aide, and was involved in a 
motor vehicle accident while driving a government vehicle to 
pick up military recruits.  According to the veteran's DD 
Form 214 and service personnel records, he was on active duty 
from March 1972 to July 1972, from May 1976 to September 
1976, and from March 1977 to August 1977.  His records do not 
reflect active duty, active duty for training, or inactive 
duty training in January 1977, when he was allegedly injured 
in a motor vehicle accident accident.  However, review of the 
January 1977 accident report does indicate he was driving a 
U.S. Government vehicle at the time of the accident, and 
presented a U.S. Government driver's license to the 
investigating officer.  His DD Form 214 also confirms he was 
a member of the U.S. Marine Corps Reserves, suggesting he may 
have had periods of active duty for training or inactive duty 
training which have not yet been documented.  Nevertheless, 
even assuming arguendo the veteran was participating in 
qualifying military service at the time of his injury in 
January 1977, he has not presented competent evidence that 
any current spinal disability is the result of his in-service 
injury.  

As was noted above, the veteran has presented voluminous 
medical treatment records confirming a current spinal 
disability.  His spinal diagnoses include degenerative disc 
disease, cervical and lumbar radiculopathy, and cervical disc 
herniation.  Because a current spinal disability is conceded, 
the remaining question is whether any such current disability 
results from an in-service injury.  For the reasons to be 
discussed below, the veteran has not presented competent 
evidence establishing a nexus between his 1977 motor vehicle 
accident and any current spinal disability, and service 
connection must therefore be denied.  

According to the January 1977 accident report, the veteran 
had no visible injury at the time of the accident, but did 
complain of pain and/or report momentary unconsciousness.  He 
was not taken to a hospital at that time; in fact, he drove 
away from the accident in his vehicle.  Thereafter, the 
evidence of record does not reflect any diagnosis of or 
treatment for a spinal disability immediately following the 
accident.  Although he did claim private medical treatment 
for a back disability in the late 1970's, such evidence was 
not submitted by the veteran and could not be obtained by the 
RO.  

However, beginning in 1981, the veteran sought private 
medical treatment following a subsequent motor vehicle 
accident in April 1981.  According to his private 
hospitalization records, he complained of pain of the neck 
and upper back.  No history of a prior neck or back injury 
was noted.  On physical examination he had tenderness of the 
lumbosacral spine.  X-rays of the lumbar and cervical spine 
were essentially negative.  A neck strain was diagnosed, and 
conservative treatment was recommended.  He was discharged 
from the hospital after 2 days' treatment.  

Thereafter, the veteran sought private medical care again in 
1987 following another motor vehicle accident.  His symptoms 
included persistent low back pain, with occasional numbness 
of the upper extremities.  X-rays of the lumbar and cervical 
spine were negative for fracture, dislocation, neoplastic 
disease, or congenital abnormality.  Radicular irritation of 
the cervical and lumbar regions was diagnosed.  

Additional motor vehicle accidents were reported in 1995 and 
1998; on each occasion, the veteran again sought extensive 
private treatment for back and neck pain and other symptoms.  

In January 2002, the veteran was examined by a VA physician, 
who also reviewed his claims file.  On physical examination, 
the veteran had limitation of motion of the cervical and 
lumbar spine, and muscle spasm was observed with motion.  The 
examiner diagnosed arthritis of the dorsal and cervical 
spine.  Regarding the onset of this disability, the examiner 
noted the veteran's history of multiple motor vehicle 
accidents, beginning in 1977.  In the examiner's opinion: 

The current back pain problems are related to 
all of the motor vehicle accidents.  If he 
had an initial injury in 1977, and then had 
exacerbations from subsequent motor vehicle 
accidents, then yes, they may be related.  It 
is very difficult to pinpoint whether this 
was related to the military vehicle accident 
in 1977.  That might have been the initial 
factor and again made worse by the accidents 
in 1995 and 1998.  It is very unclear of the 
exact etiology and the subsequent trauma from 
the other motor vehicle accidents.  

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he initially injured his back in 
January 1977 while on active duty.  He stated that he was 
driving an U.S. Government car at the time of the accident.  
The veteran further pointed out that his spine was X-rayed 
and he was given medication and told to take two weeks off.  
It was also noted that the veteran sustained injuries to his 
back on more than one occasion since the initial injury in 
1977 and continues to receive treatment for symptomatology 
related to his back disability.  At that time, the veteran 
did not indicate that he had been informed by a physician 
that his current back disability is related to an inservice 
injury.  

The Board notes that while the examiner initially suggested 
the veteran's current arthritis was related to his multiple 
motor vehicle accidents, the examiner was highly speculative 
in his opinion.  He noted the veteran's current disabilities 
"may" be related to his 1977 motor vehicle accident, but it 
was "difficult to pinpoint" a nexus and the exact etiology 
was "unclear".  The mere possibility of a nexus is 
insufficient, and is just the sort of "pure speculation or 
remote possibility" which is forbidden by the applicable 
regulations to serve as a basis for entitlement to service 
connection.  38 C.F.R. § 3.102 (2005); see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991).  This is not to say that a physician's 
statement must be expressed in terms of certainty in order 
for it to have any probative merit.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995).  However, the law is clear that 
medical evidence which uses terms such as "may", without 
supporting clinical data or other rationale, is too 
speculative and does not provide the degree of certainty 
required to constitute medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see Mattern v. West, 12 
Vet. App. 222 (1999).  The remainder of the evidence does not 
suggest any current disability of the veteran's spine began 
during military service, to include his January 1977 motor 
vehicle accident.  Hence, service connection for such a 
disability must be denied.  

The veteran himself alleges he has a current spinal 
disability resulting from a motor vehicle accident during 
military service.  However, as a layperson, his opinions 
regarding medical diagnosis, etiology, and nexus are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

The veteran having submitted new and material evidence, his 
service connection claim for a back disability is reopened, 
and to this extent the appeal is granted.  

Service connection for a back disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


